Citation Nr: 1025173	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-06 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia, also claimed as a result of exposure to Mustard Gas 
(MG).

2.  Entitlement to service connection for a respiratory 
condition, to include asthma, also claimed as a result of 
exposure to MG.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to November 
1963, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from June 2006 and March 2008 rating decisions of the Department 
of Veterans Affairs (VA), Muskogee, Oklahoma, Regional Office 
(RO), which denied service connection for chronic lymphocytic 
leukemia and asthma, also claimed as a result of exposure to MG.  
The Veteran disagreed with such decisions and subsequently 
perfected appeals.   

The Board notes that VA has procedures in place to develop claims 
of exposure to mustard gas.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section F.  The Board notes that only claims related 
to mustard gas or Lewisite exposure filed after January 19, 2005, 
must be handled by the Muskogee, Oklahoma RO.  As such, the 
Anchorage, Alaska RO (near the area where the Veteran initially 
lived) transferred the Veteran's case to the Muskogee RO.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.     

During the pendency of his appeal, the Veteran relocated to the 
Seattle, Washington, area.  Thus, his appeal was transferred to 
the Seattle RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran seeks service connection for chronic lymphocytic 
leukemia and asthma, which he maintains are related to MG 
exposure while on active duty.  Specifically, the Veteran claims 
that he was exposed to MG while performing duties as a combat 
construction operator/construction machine operator on the 
Maginot Line between Verdun and Etain, France, in 1961.  See 
August 2005 Report of Contact, VA Form 119; February 2006 
"Statement in Support of Claim," VA Form 21-4138; February 2006 
Questionnaire for Exposure to Mustard Gas or Lewisite; March 2010 
Board Hearing Transcript.  He reported that while building the 
railroad, the equipment used would hit leftover unemployed shells 
and munitions from World War I and II which would crack or 
explode, and he had approximately 30 exposures to MG.  See 
February 2006 Questionnaire for Exposure to Mustard Gas or 
Lewisite; March 2010 Board Hearing Transcript.  

The Board notes that although the Veteran claimed that he was 
with the 249th Combat Engineer Battalion or the 169th Combat 
Engineer Battalion at the time of his MG exposure (see August 
2005 Report of Contact, VA Form 119; February 2006 Questionnaire 
for Exposure to Mustard Gas or Lewisite), review of his service 
personnel records indicate he was with the 547th Engineer 
Battalion, Company B, while stationed in France during his 
claimed MG exposure.  

The mustard gas protocols set forth in the VBA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, and 
Training Letter 05-01 document the development required for 
claims involving mustard gas.  VA must request evidence of full-
body exposure to mustard gas or lewisite if the Veteran alleges 
such exposure and he is claiming service connection for a 
disability listed in 38 C.F.R. § 3.316(a).  The Board notes that 
38 C.F.R. § 3.316(a) includes asthma.  The first development step 
is that an email message must be sent to the Compensation and 
Pension Service's (C&P) mustard gas mailbox requesting 
verification of full-body exposure.  In January 2006, the RO 
requested the verification set out above.  In January 2006, the 
RO was informed that the Veteran was not listed by the Department 
of Defense on the mustard gas database of test participants.  See 
January 2006 E-mail Message from C&P.  
M21-1MR, Part IV, Subpart ii, Chapter 1, Section F 22.d provides 
that, if the Veteran is not listed in the Department of Defense 
database for mustard gas exposure, the RO must mail documentation 
of the Veteran's exposure to Department of Veterans Affairs 
Compensation and Pension Service (212), ATTN: Mustard Gas 
Manager, 810 Vermont Ave, NW Washington, DC 20420.  The 
documentation should include the following: the veteran's full 
name, service number, Social Security number, and full 
organizational designation (unit, company, division, etc.) at the 
time of alleged exposure(s); the number of exposures; the date of 
the alleged exposure(s) (month and year); the geographical 
location of the alleged exposure(s); the type of activity the 
veteran was engaged in at the time of each exposure, such as 
basic training or involvement in a test or experiment; details of 
the exposure, including the length of time the veteran was 
exposed, the procedures that were followed before, during, and 
after the exposure; the effect of the exposure on the veteran's 
body and whether the veteran received medical treatment following 
exposure; a copy of the veteran's military personnel file; and 
any 3-inch by 5-inch index card in the service records 
documenting exposure to mustard gas or Lewisite.  Upon receipt, 
C&P Service will forward this documentation to the Deployment 
Health Directorate for a determination regarding exposure.  

Review of the claims file reveals that the RO sent a request for 
verification of exposure to mustard gas along with the 
accompanying documentation to the VA Mustard Gas Manager.  
However, review of such request did not include (1) the number of 
exposures; (2) the date of the alleged exposure(s) (month and 
year); (3) the type of activity the veteran was engaged in at the 
time of each exposure (in this case, performing duties as a 
combat construction operator/construction machine operator, 
including using construction equipment to build a railroad) with 
the 547th Engineer Battalion, Company B, on the Maginot Line 
between Verdun and Etain, France, in 1961); (4) details of the 
exposure, including the length of time the veteran was exposed, 
the procedures that were followed before, during, and after the 
exposure (in this case, the Veteran claims the construction 
equipment used would hit leftover unemployed shells and munitions 
from World War I and II which would crack or explode and exposure 
lasted 30 seconds to 15 minutes); and (5) the effect of the 
exposure on the veteran's body and whether the veteran received 
medical treatment following exposure.  See April 2006 Request 
Letter to C&P Mustard Gas Manager.  The specificity provided by 
the Veteran in the February 2006 Questionnaire for Exposure to 
Mustard Gas or Lewisite and March 2010 Board Hearing Transcript 
regarding his claimed MG exposure may assist the Deployment 
Health Directorate in determining whether the Veteran was exposed 
to MG in-service.  Based on the foregoing, the Board finds the 
second stage of the MG exposure verification process to aid in 
corroboration of the Veteran's claim was not fully performed.  
Thus, the Board requests that a corrected request with the above 
noted information be sent to the C&P Mustard Gas Manager.  The 
Board also requests that the AMC/RO attempt to verify the 
Veteran's claimed MG exposure through other available sources, to 
include the Veteran's unit records.  
	
Further review of the Veteran's claims folder indicates that he 
received treatment for his respiratory disability, to include 
asthma, from Dr. Tuber at either the VAMC in Sacramento, 
California, or either the University of California, Davis, and 
such treatment includes a positive nexus opinion regarding the 
Veteran's respiratory disability and his claimed MG exposure.  
See March 2010 Board Hearing Transcript.  Further, in an August 
2009 Emergency Department Note from the Seattle VAMC, the Veteran 
indicates that he received an extensive work-up regarding his MG 
exposure at the University of California, Davis.  Such records 
may be pertinent to the Veteran's service connection claim.  
Review of the Veteran's claims folder is negative for such 
treatment records.  VA is, therefore, on notice of records that 
may be probative to the claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Consequently, the Veteran's treatment records 
from the Sacramento VAMC and/or University of California, Davis, 
relating to his respiratory disability and MG exposure should be 
obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested that he identify all treatment 
for his respiratory disability, to include 
asthma, and MG exposure, to specifically 
include the treatment he received from Dr. 
Tuber at the Sacramento VAMC or University 
of California, Davis.  After receiving any 
necessary authorization from the Veteran, 
any identified medical records, to 
specifically include those from Dr. Tuber 
at the Sacramento VAMC or University of 
California, Davis, should be associated 
with the Veteran's VA claims folder.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. 

2.  The AMC/RO should also sent a 
corrected request to the C&P Mustard Gas 
Manager which includes the veteran's full 
name, service number, Social Security 
number, and full organizational 
designation (unit, company, division, 
etc.) at the time of alleged exposure(s); 
and the geographical location of the 
alleged exposure(s).  In addition the 
request should include (1) the number of 
exposures; (2) the date of the alleged 
exposure(s) (month and year); (3) the type 
of activity the Veteran was engaged in at 
the time of each exposure (in this case, 
performing duties as a combat construction 
operator/construction machine operator, 
including using construction equipment to 
build a railroad) with the 547th Engineer 
Battalion, Company B, on the Maginot Line 
between Verdun and Etain, France, in 
1961); (4) details of the exposure, 
including the length of time the Veteran 
was exposed, the procedures that were 
followed before, during, and after the 
exposure (in this case, the Veteran claims 
the construction equipment used would hit 
leftover unemployed shells and munitions 
from World War I and II which would crack 
or explode and exposure lasted 30 seconds 
to 15 minutes); and (5) the effect of the 
exposure on the Veteran's body and whether 
the veteran received medical treatment 
following exposure.  The request should be 
in compliance with M21-1MR, 
IV.ii.1.F.22.d.  

3.  The AMC/RO should also attempt to 
verify the Veteran's exposure to MG on the 
Maginot Line between Verdun and Etain, 
France, in 1961, through additional 
channels, to include the Veteran's unit 
records.  At the time of his claimed 
exposure, the unit of record was the 547th 
Engineer Battalion, Company B.  

To the extent there is an attempt to 
verify the Veteran's claimed MG exposure, 
including obtaining records, that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

4.  After completion of the above, review 
the expanded record, and readjudicate the 
issues of entitlement to service 
connection for chronic lymphocytic 
leukemia and asthma, to include as due to 
mustard gas exposure, taking into account 
any newly obtained evidence.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.            

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


